OPALA, Justice,
concurring in part and dissenting in part:
I concur in that part of the opinion which concludes that the plaintiffs failed to *303present a justiciable cause; I dissent from that part of the opinion which reverses the judgment with directions to dismiss the action. I would reverse the judgment and remand this cause for further proceedings that would afford the plaintiffs the opportunity to develop proof of conduct within the facially authorized exceptions in 60 O.S. Supp.1979 § 178.8.